Citation Nr: 9921735	
Decision Date: 08/03/99    Archive Date: 08/12/99

DOCKET NO.  97-27 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

1.  Whether there is clear and unmistakable error in a rating 
decision of October 5, 1993, which denied service connection 
for bladder incontinence.  

2.  Entitlement to restoration of a 60 percent rating for 
weakness of the left leg secondary to spinal cord fracture.

3.  Entitlement to restoration of special monthly 
compensation under 38 U.S.C.A. § 1114(k) and 38 C.F.R. 
§ 3.350(a) on account of the loss of use of one foot.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Nancy R. Kegerreis


INTRODUCTION

The veteran served on active duty from January 1992 to 
December 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) from March 1997 and June 1998 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which reduced the evaluation for 
left leg weakness from 60 percent to 40 percent disabling, 
terminated special monthly compensation on account of the 
loss of use of one foot and denied a claim of clear and 
unmistakable error in a rating decision dated October 5, 
1993.  

The issues of restoration of a 60 percent rating for left leg 
weakness and restoration of special monthly compensation of 
account of loss of use of one foot are the subject of a 
remand appended to this decision.


FINDING OF FACT

The rating decision of October 5, 1993, denying service 
connection for bladder incontinence, was in accordance with 
the evidence of record and applicable law and regulations.  


CONCLUSION OF LAW

The rating decision of October 5, 1993, which denied service 
connection for bladder incontinence, did not contain clear 
and unmistakable error.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.105(a) (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Because a claim of clear and unmistakable evidence (CUE) is 
to be adjudicated on the basis of the evidentiary record at 
the time of the prior final adverse rating determination 
under consideration, the Board may not consider evidence 
received thereafter.  Consequently, although not requested in 
this case, the duty to assist under 38 U.S.C.A. § 5107(a) 
(West 1991) may not be invoked in a claim of CUE.

A Medical Evaluation Board (MEB) report in August 1992 noted 
a history of a motor vehicle accident in July 1992, in which 
the veteran sustained multiple injuries, principally partial 
palsy, L1 vertebral burst fracture, and open tibial fracture.  
An external fixation of the tibial fracture and an anterior 
compression vertebrectomy of the L1 vertebra were performed.  
Postoperatively the veteran had decreased sphincter tone with 
partial incontinence and abnormal, but present lower 
extremity sensation, as well as some bilateral lower 
extremity weakness and lack of motion.  Rehabilitative 
potential with long term prognosis was considered excellent.  
One month following the injury, the veteran continued to have 
bilateral foot drop and poor anal sphincter tone.  Upon 
discharge, there remained the possibility of persistent 
partial incontinence and inability to ambulate.  A VA 
hospital discharge summary for the period July 1992 to 
December 1992 noted that on discharge she was able to 
eliminate her bowels and bladder on urge, but should probably 
check a residual urine about once a month for six months to 
be made aware of any urinary retention.  There is no evidence 
as to whether or not these tests were accomplished.  

A VA disability examination report in April 1993 noted that 
the veteran denied any medical problems other than a spinal 
cord injury.  At the time of this examination, the veteran 
was five months pregnant.  The genitourinary system was 
reported as normal.  A neurological examiner reported 
complaints of problems with bladder and bowel control since 
the accident.  Neither examiner performed a specific urology 
examination.  

In September 1993, the veteran was afforded a VA surgical 
rating examination for additional evaluation of residuals of 
injuries sustained in the 1992 automobile accident.  During 
this examination, she reported continued difficulty in 
initiating the act of micturition unless her bladder was 
distended, but, upon waiting for her bladder to fill more 
completely, she was able to empty it completely.  She also 
reported difficulty controlling her bowels and soiling her 
clothes if she could not respond to the urge to defecate 
immediately.  The examiner noted that, due to the fact that 
the veteran had delivered a full-term infant only five days 
before, he had not performed a pelvic examination.  

The October 5, 1993, rating decision at issue in the present 
Board decision denied a claim for service connection for 
bladder incontinence on the basis that the examination failed 
to show incontinence.  

Under applicable law and regulations, previous determinations 
which are final and
binding, including decisions involving service connection, 
will be accepted as being correct in the absence of clear and 
unmistakable error.  38 C.F.R. § 3.105(a).  There is clear 
and unmistakable error when either the correct facts, as they 
were known at the time, were not before the adjudicator or 
where the statutory or regulatory provisions extant at that 
time were incorrectly applied.  The error must be undebatable 
and of the sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was made."  A 
determination that there was a clear and unmistakable error 
must be based on the record and the law that existed at the 
time of the prior decision.  Russell v. Principi, 3 Vet. 
App. 310, 313-314 (1992) (en banc).  Subsequently developed 
evidence is not applicable.  Porter v. Brown, 5 Vet. 
App. 233, 235-236 (1993).  

Clear and unmistakable error is more than a difference of 
opinion.  38 C.F.R. § 3.305(b).  "[I]t is a very specific 
and rare kind of 'error.'  It is the kind of error, of fact 
or of law, that when called to the attention of later 
reviewers compels
the conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error.  Thus even where the premise of error is accepted, 
if it is not absolutely clear that a different result would 
have ensued, the error complained of cannot be, ipso facto, 
clear and unmistakable."  Fugo v. Brown, 6 Vet. App. 40, 43-
44 (1993) (emphasis in the original).  More importantly, an 
allegation asserting disagreement with how the RO evaluated 
the facts at the time of its decision is inadequate to raise 
a clear and unmistakable error claim.  Eddy v. Brown, 9 Vet. 
App. 52, 57 (1996).  

In essence, the veteran contends that the RO misinterpreted 
the evidence of record and that that evidence clearly showed 
bladder incontinence.  It is averred that the VA hospital 
summary shows that she had a Foley catheter in place.  
However, that was shown on the physical examination on 
admission, 13 days after the accident, and there was no 
showing that the catheter remained in place during the 
hospitalization and at the time of hospital discharge.  
Rather, at discharge from the hospital she was able to empty 
her bladder on urge.  Although she complained of problems 
with bowel and bladder control at the April 1993 examination, 
no further information was provided.  At the September 1993 
examination, she described some difficulties with urination 
but did not describe urinary incontinence.  She described 
soiling of her clothing due to bowel incontinence, but, in 
contrast, she did not relate any soiling of her clothing due 
to bladder problems.  Similarly, she described difficulty 
controlling her bowels, but did not describe difficulty 
controlling her bladder, only difficulty in initiating 
micturition.  Despite the appellant's contentions here, the 
evidence fails to clearly show bladder incontinence from the 
time of discharge from service to the October 1993 rating 
decision.  Consequently, the Board finds that the facts as 
they were known at the time were before the RO, that the RO 
reasonably evaluated these facts and that appropriate law and 
regulations were applied to the facts.  The veteran's 
position in this appeal amounts essentially to a disagreement 
as to how the facts were weighed or evaluated.  Such a 
contention cannot form the basis for a claim of clear and 
unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 
(1995).  

In summary, the Board finds that the correct facts as they 
were known at the time were before the RO when it made its 
decision in October 1993 and that the veteran has provided no 
evidence that the RO had not applied the correct statutory or 
regulatory provisions.  There is thus no error of fact or law 
which would compel reasonable minds to differ in the result 
of the decision now at issue before the Board.  Accordingly, 
the Board finds that the rating decision of October 1993 was 
not clearly and unmistakably erroneous.   


ORDER

Since there was no clear and unmistakable error in the rating 
decision of October 5, 1993, which denied service connection 
for bladder incontinence, the benefit sought on appeal is 
denied.  


REMAND

The September 1993 VA examination reported findings of left 
foot drop and significant weakness in plantar flexion along 
with no dorsiflexion.  The September 1996 examination, on 
which the reduction in the rating for left leg weakness and 
the termination of special monthly compensation on account of 
the loss of use of one foot were based, did not describe 
whether or not the veteran had foot drop, did not indicate 
the presence or absence of muscle atrophy and referred to 
strength only in the proximal lower extremities and not in 
the lower leg and foot.  This examination is inadequate for 
rating and particularly for reducing the rating previously 
assigned and terminating special monthly compensation.  
Therefore, further examination must be accomplished.

This case is REMANDED for the following development:

1.  The RO should schedule the veteran 
for a neurological examination to 
determine the nature and severity of 
disability involving her left leg and 
foot.  The claims folder must be made 
available to the examiner for review 
before the examination.  The examiner 
must describe all findings, and his/her 
report must contain review of any special 
studies deemed necessary.  The examiner 
is requested to comment on whether or not 
there is any loss of strength in the leg 
and/or foot and, if so, to what extent; 
whether or not there is muscle atrophy 
and, if so, to what extent; and whether 
or not there is foot drop.  The examiner 
should also describe any impairment of 
function of the foot with regard to 
balance and propulsion.  Any indicated 
special studies should be accomplished.

2.  Following completion of the above 
action, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).

3.  The appellant is hereby put on notice 
that failure to report for the scheduled 
examination without good cause will 
result in denial of the claim.  38 C.F.R. 
§ 3.655(a),(b).

4.  After the development requested above 
has been completed, the RO should again 
review the record.  If the benefits 
sought on appeal remain denied, the 
appellant and her representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran needs to take 
no action until so informed.  The purpose of this REMAND is 
to assist the veteran and to obtain clarifying information.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals



 

